703 S.E.2d 737 (2010)
STATE of North Carolina
v.
Christopher Allan DALLAS.
No. 337P10.
Supreme Court of North Carolina.
November 4, 2010.
Russell Joseph Hollers, for Dallas, Christopher Allan.
LeAnn Martin, Special Deputy Attorney General, for State of N.C.
Prior report: ___ N.C.App. ___, 695 S.E.2d 474.

ORDER
Upon consideration of the petition filed on the 9th of August 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."